         Case 1:19-cv-10738-NMG Document 18 Filed 07/23/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 BOISE CASCADE COMPANY,                            Civil Action No. 1:19-cv-10738-NMG

                Plaintiff,
        v.

 NEW ENGLAND TREATMENT ACCESS,
 LLC,

                Defendant.


 JOINT MOTION TO CONTINUE SCHEDULING CONFERENCE AND PARTIES’
                    REPORT OF SETTLEMENT

       Plaintiff Boise Cascade Company and Defendant New England Treatment Access,

LLC hereby report to the Court that they have reached an agreement in which the above-

captioned matter would be resolved without further assistance of the Court. The Parties are

in the process of memorializing the terms of the settlement and intend for the settlement to be

completed within the next 45 days. As such, the Parties wish and request to extend the

scheduling conference currently scheduled for July 30, 2019 at 3:15 p.m., and to similarly

extend all applicable deadlines set forth in Rules 16(b) and 26(f), Federal Rules of Civil

Procedure, and Local Rule 16.1.

       The Parties respectfully request that the Court set the scheduling conference for a date

convenient for the Court, but not less than 45 days from the date of the current July 30th

scheduling conference in order to allow the Parties to finalize the settlement agreement.



       Dated: July 23, 2019
Case 1:19-cv-10738-NMG Document 18 Filed 07/23/19 Page 2 of 3




                             Respectfully submitted,

                         By: /s/ David Viens
                             Joseph Seckler, BBO #550309
                             David Viens, BBO #664281
                             Morrison Mahoney LLP
                             446 Main Street, Suite 1010
                             Worcester MA 01608
                             Phone: 508-757-7777
                             JSeckler@morrisonmahoney.com
                             DViens@morrisonmahoney.com



                             Salumeh R. Loesch (admitted Pro Hac Vice)
                             Klarquist Sparkman, LLP
                             121 SW Salmon Street, Suite 1600
                             Portland, OR 97204
                             Phone: (503) 595-5300
                             Salumeh.loesch@klarquistsparkman.com

                             Attorneys for Plaintiff
                             BOISE CASCADE COMPANY


                         By: /s/ Jenevieve Maerker
                              David Kluft, BBO No. 658970
                              Jenevieve Maerker, BBO No. 670266
                              FOLEY HOAG LLP
                              Seaport West
                              155 Seaport Boulevard
                              Boston, MA 02210-2600
                              (617) 832-1000
                              dkluft@foleyhoag.com
                              jmaerker@foleyhoag.com

                             Shabnam Malek (admitted Pro Hac Vice)
                             Brand & Branch LLP
                             1305 Franklin Street, Suite 220
                             (510) 984-4285
                             shabnam@brandandbranch.com

                             Attorneys for Defendant
                             NEW ENGLAND TREATMENT ACCESS, LLC
         Case 1:19-cv-10738-NMG Document 18 Filed 07/23/19 Page 3 of 3




                               CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the above and foregoing has been served on all

known counsel of record via ECF on July 23, 2019.




                                              /s/ David Viens
                                              David Viens
